Exhibit 10.4.2

Confidential treatment requested under 17 C.F.R. §§ 200.80(b)(4) and 230.406.
The confidential portions of this exhibit have been omitted and are marked
accordingly. The confidential portions have been filed separately with the
Securities and Exchange Commission pursuant to a Confidential Treatment Request.

SECOND AMENDMENT TO AMENDED AND RESTATED

NERVE TISSUE PROCESSING AGREEMENT

THIS SECOND AMENDMENT (“Second Amendment”) to the Amended and Restated Nerve
Tissue Processing Agreement, dated as of February 27, 2008, as amended on
June 27, 2008 (“Amendment”), entered into by and among LifeNet Health
(“LifeNet”) and AxoGen Corporation (the “Agreement”), is entered into between
the parties on August 9, 2011 (“Effective Date”).

WHEREAS, the parties wish to amend the Agreement under the terms and subject to
the conditions set forth in this Second Amendment;

In consideration of the mutual promises contained herein, the parties agree to
the following:

 

  1. The parties agree that Appendix B to the Agreement is hereby deleted in its
entirety and replaced with the attached Appendix B.

 

  2. The parties hereby agree that the fee schedule set forth in the attached
amended Appendix B shall be retroactively effective to the last two operational
weeks in December 2010.

 

  3. This Second Amendment may be signed in any number of counterparts with the
same effect as if the signatures thereto and hereto were upon the same
instrument.

 

  4. This Second Amendment was drafted by all parties concerned and thus any
rule of contract interpretation calling for documents to be construed against
the drafter shall not apply to the construction of this Second Amendment.

 

  5. The Parties confirm and acknowledge that the Agreement is in full force and
effect, that there have been no uncured events of breach to date, and that each
represents and warrants to the other that they are in material compliance with
the Agreement. Except for the changes made by this Second Amendment to the
Agreement and the Amendment, the Agreement remains in full force and effect
without modification.

IN WITNESS WHEREOF, the parties execute this Second Amendment as of the dates
written below.

 

LIFENET HEALTH         AXOGEN CORPORATION By:   

/s/ Gordon Berkstresser

      By:  

/s/ John P. Engels

Title:   

CFO

      Title:  

Vice President

Date:   

08/10/11

      Date:  

08/10/11



--------------------------------------------------------------------------------

APPENDIX B

FEE SCHEDULE

 

  1) AXOGEN shall pay LIFENET HEALTH [**].

 

  2) [**].

 

  3) LIFENET HEALTH shall bill AXOGEN [**].

 

  4) LIFENET HEALTH shall bill AXOGEN [**].

 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.